DAWKINS, J.
This was an ejectment proceeding to obtain possession of premises upon which plaintiff alleged the lease had expired. Defendant answered, claiming a verbal lease with right of renewal from year to year for three years from the expiration date alleged by plaintiff.
There was judgment for plaintiff, and defendant appeals.
Opinion.
The case turns entirely upon questions of fact and the weight of the evidence, i. e., was the lease, admittedly verbal, for one year, with right of renewal for one additional year, or for one year, with right of renewal- from year to year for four years more?
These questions have been answered by the court below agreeably to the contention of plaintiff; that is, that the lease was for one' year, with privilege of renewal for one more, and which Jiad expired when this suit was brought.
No good purpose could be served by reviewing the conflicting evidence; but it is sufficient to say that we have carefully reviewed the record, and discover no reason to disagree with the finding of the trial court, who saw, heard, and doubtless knew the witnesses.
The judgment appealed from is therefore affirmed, at appellant’s cost.
O’NIELL, J., being absent from the state, takes no part in the decision of this case.